Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered September 11, 2012, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. Under the terms of the plea agreement, he was to be *1290sentenced as a second felony offender to seven years in prison to be followed by three years of postrelease supervision. He was sentenced accordingly and now appeals.
Defendant contends that he should not have been sentenced as a second felony offender because County Court did not give him the opportunity to contest the allegations contained in the prior felony information in violation of CPL 400.21 (3). Defendant has not preserved this claim for our review as he failed to raise an objection at sentencing (see People v Deschaine, 116 AD3d 1303, 1303 [2014], lv denied 23 NY3d 1019 [2014]; People v Morse, 111 AD3d 1161, 1161 [2013]). Were we to consider this issue, we would find that there was substantial compliance with the statutory requirements (see People v Morse, 111 AD3d at 1161; People v Gathers, 106 AD3d 1333, 1334 [2013], lv denied 21 NY3d 1073 [2013]; People v Walton, 101 AD3d 1489, 1490 [2012], lv denied 20 NY3d 1105 [2013]).
Peters, PJ., McCarthy, Rose, Lynch and Devine, JJ., concur.
Ordered that the judgment is affirmed.